     Case: 4:20-cv-00794-JG Doc #: 101 Filed: 05/29/20 1 of 2. PageID #: 1347




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 CRAIG WILSON, et al.                               )   CASE NO.: 4:20CV794
                                                    )
                                                    )
                Petitioners,                        )   JUDGE JAMES S. GWIN
                                                    )
        v.                                          )
                                                    )
 MARK WILLIAMS, Warden of Elkton                    )
 Federal Correctional Institution, et al.,          )   SUPPLEMENT TO RESPONDENTS'
                                                    )   EMERGENCY MOTION TO STAY
                Respondents.                        )
                                                    )



       Now come Respondents Mark Williams, Warden of Elkton Federal Correctional

Institution and Michael Carvajal, Director of Federal Bureau of Prisons (“Respondents”), and

hereby respectfully supplement their Emergency Motion to Stay filed on May 29, 2020. (ECF

No. 98 PageID # 1165.) Specifically, after filing said motion, undersigned counsel learned that

an inmate was sent to the hospital today for COVID-19 complications.




                                             (Signatures on following page.)




                                                1
Case: 4:20-cv-00794-JG Doc #: 101 Filed: 05/29/20 2 of 2. PageID #: 1348




                                   Respectfully submitted,

                                   JUSTIN E. HERDMAN
                                   United States Attorney

                              By: /s/ James R. Bennett II
                                  James R. Bennett II (OH #0071663)
                                  Sara DeCaro (OH #0072485)
                                  David M. DeVito (CA #243695)
                                  Assistant United States Attorneys
                                  United States Courthouse
                                  801 West Superior Ave., Suite 400
                                  Cleveland, Ohio 44113
                                  216-622-3988 - Bennett
                                  216-522-4982 - Fax
                                  James.Bennett4@usdoj.gov
                                  Sara.DeCaro@usdoj.gov
                                  David.DeVito@usdoj.gov

                                   Attorneys for Respondents




                                   2
